Filed: December 13, 2007


                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4684



In Re:   RAYFORD KNIGHT, a/k/a Cherokee, a/k/a
Chief,

                                                            Petitioner.


                              O R D E R


      Rayford Knight filed a petition for rehearing on the denial of

his   mandamus   petition.   The   Court   denies   the   petition   for

rehearing.

      We note, however, that the opinion filed November 2, 2007, is

corrected by replacing “October 2007" with “October 2006" on line

two, page two, and line four, footnote *, page two.



                                                          For the Court

                                             /s/ Patricia S. Connor
                                                       Clerk
                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4684



In Re:   RAYFORD KNIGHT, a/k/a Cherokee, a/k/a
Chief,

                                                          Petitioner.




     On Petition for Writ of Mandamus.     (1:93-cr-00022-BEL)


Submitted:   October 24, 2007             Decided:   November 2, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rayford Knight, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rayford Knight petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on an October 2006

motion filed in his criminal case.*        He seeks an order from this

court directing the district court to act.               Our review of the

district court docket sheet reveals that the district court denied

the motion in April 2007.      Accordingly, because the district court

has already acted on Knight’s motion, we deny the mandamus petition

as moot.   We grant Knight’s motion to proceed in forma pauperis.

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




      *
      Although Knight characterizes his district court pleading as
a motion for release from illegal imprisonment, our review of the
district court docket sheet reveals that the only motion filed by
Knight in October 2006 was a motion for return of property and that
there is no motion for release pending in the district court.

                                  - 2 -